Campbell, C. J.,
delivered the opinion of the court.
The question presented in this case is, whether an attachment for rent, sued out under sect. 1305 of the Code of 1880 was lawfully issued by a justice of the peace of Monroe County, on complaint on oath before him by the landlord, where the leased premises were in Clay County, and we answer this question in the affirmative. Under the Code, before the amending act of March 8, 1882 (Acts, p. 144), incase of attachment, under sects. 1302, 1304, the goods to be attached being on the leased premises, the attachment was to be issued by a justice of the peace of the county where the lands were situated and to be executed by an officer of that county ; but where goods were removed and were made subject to seizure wherever found, the landlord was not confined to a justice of the peace of the county where the lands were, but was privileged to make complaint and obtain attachment wherever the goods were found, according to the exigency of his situation. The words, “ in like manner,” used with respect to the obtaining of attachment by the landlord in sect. 1305, have reference to making complaint under oath before a justice of the peace, and giving bond, and not to territorial limits. This view results from the nature of the case provided for, and the remedy contemplated, which would not be effective, except on the view here taken of it.
No other question was presented in the court below or here by counsel. It was assumed that the cotton having been pro*251duced on tbe leased premises, the claim of the landlord for rent and supplies was paramount to the right of appellants, although they were bona fide purchasers for value, without notice of the lien of the landlord, and this view lias just received the sanction of this court. Henry v. Davis, ante, p. 212.
Judgment affirmed.